DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yasumatsu (US. Pub: 2018/0239232 A1).
Regarding claim 1, Yasumatsu discloses (in at least fig. 3) a light emitting device comprising: a base portion (11) comprising: an upward-facing surface (see fig. 3), and a frame (13) defining an inner lateral surface; a plurality of semiconductor laser elements (12; [0073]) arranged on the upward-facing surface and surrounded by the frame (13); a cover portion (26) supported by the frame (13) and disposed above the plurality of semiconductor laser elements (12); and a protrusion (27; see fig. 3) extending from a lower surface of the cover portion (26) toward the upward-facing surface, wherein light emitted from each of the plurality of semiconductor laser elements (12) is incident on a lateral surface of the protrusion (best seen in at least fig. 3), passes through the protrusion, is reflected at the lateral surface (28) of the protrusion, and is transmitted through the cover portion (26).
Regarding claim 2, Yasumatsu discloses (in at least fig. 3) the protrusion (27) has a shape that increases in width from an upward-facing surface side to a cover portion side in a vertical cross-sectional view passing through a central axis of the protrusion (see fig. 3).
Regarding claim 3, Yasumatsu discloses (in at least fig. 3) the protrusion has a conical shape or a truncated conical shape.
Regarding claim 8, Yasumatsu discloses (in at least fig. 3) the plurality of semiconductor laser elements (12) are arranged in point symmetry with respect to a center of the protrusion in a plan view (see fig. 3).
Regarding claim 9, Yasumatsu discloses (in at least fig. 3) the protrusion (27) is formed using glass as a main material ([0082]).
Regarding claim 10, Yasumatsu discloses (in at least fig. 3) the cover portion (26) and the protrusion (27) are integrally formed.
Regarding claim 11, Yasumatsu discloses (in at least fig. 3) the light incident on the protrusion (27) is totally reflected at the lateral surface of the protrusion.
Regarding claim 12, Yasumatsu discloses (in at least fig. 3) at the lateral surface of the protrusion (27), an antireflective film ([0024]) is disposed on an incident region on which the light from the plurality of semiconductor laser elements (12) is to be incident.
Regarding claim 13, Yasumatsu discloses (in at least fig. 3) a wavelength conversion portion (40) disposed above the cover portion (26).
Regarding claim 14, Yasumatsu discloses (in at least fig. 3) a lens portion (3, 21) on an upper surface of the cover portion (26).

Claims 1-3 and 8-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Akira (JP: 2017-212390 A) of record.
Regarding claim 1, Akira discloses (in at least figs. 4 and 10) a light emitting device comprising: a base portion (11) comprising: an upward-facing surface (see figs. 4 and 10), and a frame (107) defining an inner lateral surface; a plurality of semiconductor laser elements (110, 810, 910) arranged on the upward-facing surface and surrounded by the frame (107); a cover portion (112) supported by the frame and disposed above the plurality of semiconductor laser elements; and a protrusion (113, 813, 913) extending from a lower surface of the cover portion (112) toward the upward-facing surface, wherein light emitted from each of the plurality of semiconductor laser elements (110) is incident on a lateral surface of the protrusion (113, 813, 913), passes through the protrusion (best seen in at least fig. 10), is reflected at the lateral surface of the protrusion (see fig. 10), and is transmitted through the cover portion (see fig. 10).
Regarding claim 2, Akira discloses (in at least figs. 4 and 10) the protrusion (113, 813, 913) has a shape that increases in width from an upward-facing surface side to a cover portion side in a vertical cross-sectional view passing through a central axis of the protrusion (see figs. 4 and 10).
Regarding claim 3, Akira discloses (in at least figs. 4 and 10) the protrusion (113, 813, 913) has a conical shape or a truncated conical shape.
Regarding claim 7, Akira discloses (in at least figs. 4 and 10) lights emitted from the plurality of the semiconductor laser elements intersect each other between being incident on the lateral surface of the protrusion and being reflected at the lateral surface of the protrusion.
Regarding claim 8, Akira discloses (in at least figs. 4 and 10) the plurality of semiconductor laser elements (113, 813, 913) are arranged in point symmetry with respect to a center of the protrusion in a plan view.
Regarding claim 9, Akira discloses (in at least figs. 4 and 10) the protrusion (113, 813, 913) is formed using glass as a main material ([0059]).
Regarding claim 10, Akira discloses (in at least figs. 4 and 10) the cover portion and the protrusion are integrally formed.
Regarding claim 11, Akira discloses (in at least figs. 4 and 10) the light incident on the protrusion is totally reflected at the lateral surface of the protrusion.
Regarding claim 12, Akira discloses (in at least fig. 11) at the lateral surface of the protrusion (113, 813, 913), an antireflective film ([0063]; [0099]) is disposed on an incident region on which the light from the plurality of semiconductor laser elements(110, 813, 913)  is to be incident.
Regarding claim 13, Akira discloses (in at least fig. 1) a wavelength conversion portion (30) disposed above the cover portion.
Regarding claim 14, Akira discloses (in at least figs. 1 and 4) a lens portion (20) on an upper surface of the cover portion.
	Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record fails to teach or suggest the plurality of semiconductor laser elements includes a first semiconductor laser element and a second semiconductor laser element, at the lateral surface of the protrusion, at least a portion of an incident region on which the light from the first semiconductor laser element is incident serves also as a reflecting region on which the light incident on the protrusion from the second semiconductor laser element is reflected, and at least a portion of an incident region on which the light from the second semiconductor laser element is incident serves also as a reflecting region on which the light incident on the protrusion from the first semiconductor laser element is reflected. Claims 5-6 are rejected due to their dependency upon claim 4.
Regarding claim 7, the prior art of record fails to teach or suggest wherein lights emitted from the plurality of the semiconductor laser elements intersect each other between being incident on the lateral surface of the protrusion and being reflected at the lateral surface of the protrusion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875